DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/16/202 and 8/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application No. KR20160142716 (Jong Ho) in view of Korean Patent Application Publication No. KR2010092450 (Hyun-Jun et al).
	Regarding claim 1, Jong Ho discloses: “a charging module system comprising an electronic device (FIG. 1: 10; [0044]: “An electronic device 10, for example, a mobile device, a mobile phone, or a smart phone”) and a charging module (FIG. 3: 144) for charging a battery of the electronic device ([0055]: “a wireless charging module 144”;【0062]:”The wireless charging module 144 receives and charges electric energy”; [0068]: “the wireless charging module 144 is electromagnetically inductively coupled in this process, the wireless charging module 144 may perform a wireless charging operation”), the electronic device comprising: a housing (FIG. 1: 100) having a first surface facing a first direction (FIG. 1: 10; [0003]: “a front surface of the phone case”) and a second surface facing a second direction (FIG. 1: 102) opposite to the first direction ([0045]: “In the housing rear plate(102)”); a display device (FIG. 12: 10, 12, 14;【0072]: “Referring to FIG. 12, a progress display bar 12 is displayed on a right edge portion of the screen of the electronic device 10, which is a position close to the fingerprint sensor 120 of the accessory 100, and a progress rate is displayed on the progress display bar 12 according to a progress state of an additional gesture of the thumb. In the fingerprint display window (14) in the screen lower center of the electronic device (10)”) at least partially exposed through the first surface to display information to the outside (FIG. 9: “Fingerprint GUI”; [0065]: “the electronic device 10 may display a GUI for fingerprint authentication on the display screen as shown in FIG. 9 in order to feed back the fingerprint authentication process to the user. In the grip fingerprint GUI, the rectangular display indicates a sensing area of the fingerprint sensor 120”); a biometric sensor (FIG. 1: 120, 122) disposed to be exposed in at least an area of the second surface (FIG. 1: 102, 120, 122) and sensing biometric information of a user (FIG. 1: 100, 120, 122; [0092]: “the fingerprint of the user is registered through the fingerprint sensors 120 and 122 of the protective case accessory 100”); the battery disposed between the display device and the biometric sensor ([0062]: “The wireless charging module 144 receives and charges electric energy (S22), and generates an operation voltage of the fingerprint sensor 120”).  
	However, Jong Ho does not clearly disclose the remaining limitations of the claim.  To that end, Hyun-Jun et al. discloses: “a plurality of electrodes (FIG. 1: 180, 280; FIG. 2: 180, 280) disposed adjacent to the at least an area of the second surface and formed to be exposed in at least another area of the second surface ([0019]: “a connector 110 connected to a charging terminal 15 of the mobile terminal 10, and a plurality of magnetic terminals 180 electrically connected to the connector 110 are formed around the connector 110”), wherein the plurality of electrodes surround at least a portion of the biometric sensor and each of the plurality of electrodes has a notch protruding (FIG. 2: 280) or recessed (FIG. 2: 180) at least at one end” ([0022]:”the magnetic electrode 280 of the charging pad 200 and the magnetic terminal 180 of the sleeve 100 corresponding thereto may have a concavo-convex shape as shown in FIG. 2”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Jong Ho with the invention of Hyun-Jun et al. in order to provide a plurality of electrodes from a charging device to magnetically/electrically connect to a second surface/rear plate of an electronic device (e.g., see Hyun-Jun et al. @ [0019], [0022]).
	With respect to claim 2, Hyun-Jun et al. discloses: “the plurality of electrodes (FIG. 1: 180, 280; FIG. 2: 180, 280) include a first electrode (FIG. 1: 180, FIG. 2: 180) and a second electrode (FIG. 1: 180, FIG. 2: 280) opposite to each other with the biometric sensor therebetween and the notches are formed at least at a portion of each of outer edge areas of the first electrode and the second electrode” ([0022]:”the magnetic electrode 280 of the charging pad 200 and the magnetic terminal 180 of the sleeve 100 corresponding thereto may have a concavo-convex shape as shown in FIG. 2”). 
	Regarding claim 3, Hyun-Jun discloses: “the first electrode (FIG. 1: 180, FIG. 2: 180) and the second electrode (FIG. 1: 280, FIG. 2: 280) have different polarities (FIG. 2: “N”, “S”) and are configured to form electrical contact points with the charging module” ([0019]: “a connector 110 connected to a charging terminal 15 of the mobile terminal 10, and a plurality of magnetic terminals 180 electrically connected to the connector 110 are formed around the connector 110”). 
	Regarding claim 7, Hyun-Jun et al. discloses: “the electrodes include a material having magnetism and are configured to be magnetically coupled to magnets of the charging module ([0021]: “The charging pad 200 includes a magnetic electrode 280 that is in magnetic contact with the magnetic terminal 180 of the sleeve 100, and is configured to supply charging power to the magnetic terminal 180 through the magnetic electrode 280”). 
	In addition, it is respectfully submitted that the limitation of: “the electrodes include ferrite stainless steel” would have been obvious to one of ordinary skill in the art at the time of the invention.
	With respect to claim 10, Hyun-Jun et al. discloses: “the charging module (FIG. 1: 200): a housing having a seat (FIG. 1: 200) configured to form contact points (FIG. 1: 180, 280) with the electronic device (FIG. 1: 10, 100; [0019]: “The mobile terminal 10 is inserted into the sleeve 100, and the charging terminal 15 of the mobile terminal 10 is connected to the connector 110 of the sleeve 100 when the mobile terminal 10 is inserted into the sleeve 100”)); at least one magnet disposed in the housing to face the seat; and a plurality of charging electrodes (FIG. 1: 180, 280) formed to be exposed to the seat from the housing and configured to form contact points with the external electronic device, wherein the electrodes includes a pair of first charging electrodes having a positive (+) pole and a negative (-) pole and another pair of second charging electrodes having a positive (+) pole and a negative (-) pole and disposed in parallel with a virtual line including the pair of first charging electrodes” (FIG. 1: 10; FIG. 2: 100, 180, 200, 280; [0022]: “the magnetic electrode 280 of the charging pad 200 and the magnetic terminal 180 of the sleeve 100 corresponding thereto may have a concavo-convex shape as shown in FIG. 2. That is, the magnetic terminal 180 of the sleeve 100 may be inserted into the sleeve 100”; “Here, the protruding height of the magnetic electrode 280 should be equal to or higher than the depth of the groove of the magnetic terminal 180”). 
	Regarding claim 13, Jong Ho discloses: “a charging module system (FIG. 3: 144) comprising a electronic device and a charging module charging a battery of the electronic device ([0055]: “a wireless charging module 144”;【0062]:”The wireless charging module 144 receives and charges electric energy”; [0068]: “the wireless charging module 144 is electromagnetically inductively coupled in this process, the wireless charging module 144 may perform a wireless charging operation”), wherein the electronic device includes: a first housing (FIG. 1: 100); a biometric sensor (FIG. 1: 120, 122) disposed to be exposed on a surface (FIG. 1: 102, 120, 122) of the first housing and sensing biometric information of a user (FIG. 1: 100, 120, 122; [0092]: “the fingerprint of the user is registered through the fingerprint sensors 120 and 122 of the protective case accessory 100”); the battery disposed in the first housing (FIG. 1: 100). 
	In addition, Hyun-Jun et al. a plurality of electrodes (FIG. 1: 180, 280; FIG. 2: 180, 280) disposed opposite to each other with the biometric sensor therebetween (FIG. 3: 261; [0029]: “It may include at least one of a human body detection sensor 261 for detecting infrared light”) and having an end with a protruding (FIG. 2: 280) or recessed notch (FIG. 2: 180; [0022]: “the magnetic electrode 280 of the charging pad 200 may be formed to protrude by about 0.5 to 1.5 mm. Here, the protruding height of the magnetic electrode 280 should be equal to or higher than the depth of the groove of the magnetic terminal 180”), the charging module (FIG. 2: 200) includes: a second housing having a seat (FIG. 1: 100) where the first electronic device (FIG. 1: 10) is seated (FIG. 1: 100; [0019]: “The mobile terminal 10 is inserted into the sleeve 100, and the charging terminal 15 of the mobile terminal 10 is connected to the connector 110 of the sleeve 100 when the mobile terminal 10 is inserted into the sleeve 100”); a plurality of magnets (FIG. 1: 180, 280; FIG. 2: 180, 280) disposed in the second housing (FIG. 1: 100) to face the electrodes (FIG. 1: 15) of the first electronic device (FIG. 1: 10); and a plurality of charging electrodes configured to form contact points with at least a portion of each of the notches of the electrodes of the first electronic device (FIG. 1: 10; FIG. 2: 100) in the second housing (FIG. 2: 100), the magnets of the second electronic device (FIG. 2: 200, 280) have a shape corresponding to the electrodes of the first electronic device (FIG. 2: 100, 180) such that the surface of the first electronic device (FIG. 1: 10; FIG. 2: 100)  is self-aligned with the seat of the second electronic device” (FIG. 1: 10; FIG. 2: 100, 180, 200, 280; [0022]: “the magnetic electrode 280 of the charging pad 200 and the magnetic terminal 180 of the sleeve 100 corresponding thereto may have a concavo-convex shape as shown in FIG. 2. That is, the magnetic terminal 180 of the sleeve 100 may be inserted into the sleeve 100”; “Here, the protruding height of the magnetic electrode 280 should be equal to or higher than the depth of the groove of the magnetic terminal 180”). 
	With respect to claim 14, Hyun Jun et al. discloses: “the electrodes of the electronic device (FIG. 1: 10) include a first electrode and a second electrode disposed opposite to each other (FIG. 1: 180, 280; FIG. 2: 180, 280) with the biometric sensor therebetween (FIG. 3: 261; [0029]: “It may include at least one of a human body detection sensor 261 for detecting infrared light”), and wherein the first electrode is disposed in a first area of the charging module and the second electrode disposed in a second area, which extends from the first area, of the charging module, or the first electrode is disposed in the second area of the charging module and the second electrode is disposed in the first area of the charging module” ([0021]: “The charging pad 200 includes a magnetic electrode 280 that is in magnetic contact with the magnetic terminal 180 of the sleeve 100, and is configured to supply charging power to the magnetic terminal 180 through the magnetic electrode 280”).

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jong Ho in view of Hyun-Jun et al. and US Patent Application Publication No. 20190038224 (Zhang et al).
	Claims 8 and 9 are dependent upon claim 3.  As discussed above, claim 3 is disclosed by the combination of Jong Ho and Hyun-Jun et al.  Thus, those limitations of claims 8 and 9 that are recited in claim 3 are also disclosed by the combination of Jong Ho and Hyun-Jun et al.  
However, the combination of Jong Ho and Hyun-Jun et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 8, Zhang et al. discloses: “the biometric sensor includes: at least one light source emitting light; and a photodiode spaced from the light source, receiving reflective light corresponding to the light emitted from the light source, and converting the received light into a current signal” ([0029]: The biometric monitoring system 106 of the illustrated example includes a biometric sensor 124 and a biometric determiner 126. The biometric monitoring system 106 of the illustrated example employs, for example, photopleythsmogram (PPG) techniques to detect or determine biometric information or characteristic(s) of a user. To detect a PPG signal from a user, the biometric sensor 124 of the illustrated example is an optical sensor that includes a light source 128 (e.g., the light emitting diode (LED)) and a light detector or photo sensor 130 (e.g., the photodiode)”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Jong Ho and Hyun-Jun et al. with the invention of Zhang et al. in order to include a biometric sensor with a light source and a photodiode (e.g., see Zhang et al. @ [0029]).
	Regarding claim 9, Jong Ho further discloses: “to determine at least one service related to the biometric information from a plurality of services that are supported by the electronic device, and to provide the determined service” ([0004]: “fingerprint recognition payment system cannot be used in a mobile phone without a fingerprint sensor”). 
	In addition, Zhang et al. discloses: “a processor (FIG. 1: 126) configured to obtain biometric information of a user ([0033]: “To determine and/or obtain physiological information of the user, the biometric determiner 126 of the illustrated example processes the signals (e.g., PGG signals) from the photo sensor 130”) using the biometric sensor (FIG. 1: 124; [0029]: “The biometric sensor 124 of the illustrated example may include one or more light source(s) and/or one or more light detector(s)”) or a communication module of the electronic device”. 

Allowable Subject Matter
Claims 4-6, 11-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                            8/27/2022
Primary Examiner                       AU2644